DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on  02/25/2022. Claims 1-14 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 05/26/2020. 

Oath/Declaration
The oath or declaration filed on  04/30/2020 is acceptable.

Election/Restrictions
Applicant’s election, without traverse, of species II: claims 1 and 5-10, in the “Response to Election / Restriction Filed” filed on 02/25/2022 is acknowledged and entered by Examiner. This office action considers claims 1-10 are thus pending for prosecution, of which, non-elected claims 2-4 and 11-14 are withdrawn, and elected claims 1 and 5-10 are examined on their merits. 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mou et al (US 2020/0067007 A1; Mou).

Regarding claim 1. Mou discloses an organic light emitting diode (OLED), comprising (Fig 5):
a first electrode (Fig 5, element 200, Para [ 0044]); a second electrode (Fig 5, element 400, Para [ 0044-0046]) disposed oppositely to the first electrode (200); a light emitting layer (EML 310) disposed between the first electrode (Fig 5, element 200, Para [ 0044]) and the second electrode (400); and an electron blocking layer (Fig 5, element EBL, Para [ 0082]) disposed between the light emitting layer (EML 310) and the first electrode (200); 
wherein a lowest unoccupied molecular orbital (LUMO) level of the electron blocking layer is higher than a LUMO level of a light emitting host material in the light emitting layer (Para [ 0094]), a first level difference between the LUMO level of the electron blocking layer and the LUMO level of the light emitting host material in the light emitting layer is represented by A, and A > 0.4eV (Para [ 0094]).  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al (US 2020/0067007 A1; hereafter Mou) as applied claims above and further in view of KIM et al (US 2015/0001499 A1; hereafter KIM).

Regarding claim 5. Mou discloses the OLED of claim 1, But Mou does not disclose explicitly further comprising: an intermediate doped layer, which is disposed between the light emitting layer and the electron blocking layer; Page 2 of 5wherein the intermediate doped layer comprises a light emitting host material and an electron blocking material, and the light emitting host material in the intermediate doped layer is the same as the light emitting host material in the light emitting layer.  
In a similar field of endeavor, KIM discloses an intermediate doped layer (Fig 3-4.layer 300) , which is disposed between the light emitting layer ( EML [B])  and the electron blocking layer ( EBL-320); Page 2 of 5wherein the intermediate doped layer (300) comprises a light emitting host material ( Fig 4, 321, as host/EBL ) and an electron blocking material ( EBL323), and the light emitting host material ( Fig 4, 321, as host/EBL ) in the intermediate doped layer ( see fig 4, element 300) is the same as the light emitting host material in the light emitting layer ( EBL/ETL are light emitting host materials).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Mou in light of KIM teaching “an intermediate doped layer (Fig 3-4.layer 300) , which is disposed between the light emitting layer ( EML [B])  and the electron blocking layer ( EBL-320); Page 2 of 5wherein the intermediate doped layer (300) comprises a light emitting host material ( Fig 4, 321, as host/EBL ) and an electron blocking material ( EBL323), and the light emitting host material ( Fig 4, 321, as host/EBL ) in the intermediate doped layer ( see fig 4, element 300) is the same as the light emitting host material in the light emitting layer ( EBL/ETL are light emitting host materials)” for further advantages such as enhance luminescence of light emitting device.

Regarding claim 6. Mou and KIM discloses the OLED of claim 5, But Mou does not disclose explicitly wherein in the intermediate doped layer, a sum of a volume of the light emitting host material and a volume of the electron blocking material is represented by S, and the volume of the light emitting host material is represented by X, and a ratio of the volume of the light emitting host material to the volume of the electron blocking material satisfies 20% < X/S < 80%.  
However, KIM discloses “The dopant is included in the P-doping charge generating layer 321 in the range of 1% to 20% by weight for the entire P-doping charge generating layer 321” (Para [ 0050-0051], Fig 3, element 300. Therefore, it is obvious that, wherein in the intermediate doped layer, a sum of a volume of the light emitting host material and a volume of the electron blocking material is represented by S, and the volume of the light emitting host material is represented by X, and a ratio of the volume of the light emitting host material to the volume of the electron blocking material satisfies 20% < X/S < 80%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Mou in light of KIM teaching ““The dopant is included in the P-doping charge generating layer 321 in the range of 1% to 20% by weight for the entire P-doping charge generating layer 321” (Para [ 0050-0051], Fig 3, element 300. Therefore, it is obvious that, wherein in the intermediate doped layer, a sum of a volume of the light emitting host material and a volume of the electron blocking material is represented by S, and the volume of the light emitting host material is represented by X, and a ratio of the volume of the light emitting host material to the volume of the electron blocking material satisfies 20% < X/S < 80%.” for further advantages such as enhance luminescence of light emitting device.

Regarding claim 7. Mou and KIM discloses the OLED of claim 6, But Mou does not disclose explicitly wherein the ratio of the volume of the light emitting host material to the volume of the electron blocking material is: X/S = 50%.  
However, KIM discloses “The dopant is included in the P-doping charge generating layer 321 in the range of 1% to 20% by weight for the entire P-doping charge generating layer 321” (Para [ 0050-0051], Fig 3, element 300. Therefore, it is obvious that, wherein the ratio of the volume of the light emitting host material to the volume of the electron blocking material is: X/S = 50%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Mou in light of KIM teaching ““The dopant is included in the P-doping charge generating layer 321 in the range of 1% to 20% by weight for the entire P-doping charge generating layer 321” (Para [ 0050-0051], Fig 3, element 300. Therefore, it is obvious that, wherein the ratio of the volume of the light emitting host material to the volume of the electron blocking material is: X/S = 50%” for further advantages such as enhance luminescence of light emitting device.

Regarding claim 8. Mou and KIM discloses the OLED of claim 5, But Mou does not disclose explicitly wherein a thickness of the intermediate doped layer is represented by E, and 0.1 nm < E < 30 nm.  
However, KIM discloses The P-doping charge generating layer 321 may be formed at a thickness of 10 .ANG. to 100 .ANG.. Also, the second intermediate layer 320 may be formed at a thickness of 10 nm to 150 nm. If the second intermediate layer 320 is formed at a thickness less than 10 nm, it is difficult to form the P-doping charge generating layer 321. If the second intermediate layer 320 is formed at a thickness exceeding 150 nm, the driving voltage may be increased (Para [ 0088]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Mou in light of KIM teaching  for further advantages such as enhance luminescence of light emitting device for desire thickness of intermediate layer.

Regarding claim 9. Mou and KIM discloses the OLED of claim 8, But Mou does not disclose explicitly wherein the thickness E of the intermediate doped layer is 5 nm, 10 nm or 20 nm.  
However, KIM discloses The P-doping charge generating layer 321 may be formed at a thickness of 10 .ANG. to 100 .ANG.. Also, the second intermediate layer 320 may be formed at a thickness of 10 nm to 150 nm. If the second intermediate layer 320 is formed at a thickness less than 10 nm, it is difficult to form the P-doping charge generating layer 321. If the second intermediate layer 320 is formed at a thickness exceeding 150 nm, the driving voltage may be increased (Para [ 0088]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Mou in light of KIM teaching  for further advantages such as enhance luminescence of light emitting device for desire thickness of intermediate layer.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898